Citation Nr: 1012477	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-37 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from October 1961 to 
August 1962.  He also had a period of active duty for 
training (ACDUTRA) from June 25, 1960, to December 16, 1960.  
His military occupational specialties when on active duty 
included heavy weapons infantryman and truck driver.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is 
against finding that hearing loss was present in service, 
sensorineural hearing loss was present within one year of 
separation from service, or current hearing loss is 
attributable to military service.

2.  The preponderance of the competent evidence of record is 
against finding that tinnitus was present in service or 
current tinnitus is attributable to military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service nor may sensorineural hearing loss 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2. The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist 
a claimant in developing the information and evidence 
necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and 
evidence needed to substantiate a claim.  In this regard, an 
October 2007 letter to the Veteran from the RO specifically 
notified him of the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to 
service connection on a direct and presumptive basis, and of 
the division of responsibility between the Veteran and the 
VA for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to 
substantiate his claims; (2) informing the Veteran about the 
information and evidence VA would seek to provide; (3) 
informing the Veteran about the information and evidence he 
was expected to provide; and (4) requesting the Veteran to 
provide any information or evidence in his possession that 
pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran 
and his representative.  There is no indication that there 
is any additional relevant evidence to be obtained by either 
VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, to specifically 
include that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the Veteran was provided with notice of this information in 
the February2008 mentioned above.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit 
a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however, 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 
341, 346 (1999).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and 
post-service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

Analysis Hearing Loss and Tinnitus

As to the claims of service connection for hearing loss and 
tinnitus, the Board notes that the Veteran's military 
occupational specialties as a heavy weapons infantryman and 
a truck driver likely resulted in acoustic trauma to the 
Veteran during his active service periods, and inservice 
noise exposure is conceded.  

Review of the Veteran's STRs is negative for complaints of, 
treatment for, or diagnoses of, hearing loss or tinnitus 
during service.  What these documents do reflect is that 
upon service discharge examination in June 1962, it was 
noted that he had a cloudy left tympanic membrane.  There 
was no infection, and it was considered not disabling.  

Upon audiological evaluation at discharge, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10

5
LEFT
5
5
10

10

No hearing loss or tinnitus was noted.  There were no 
complaints of hearing loss.

In September 2007, the Veteran submitted a claim for service 
connection and reported that the onset of his hearing loss 
and tinnitus began in 1961.  In support of his claim, he 
submitted an August 2007 audiological evaluation from a 
private facility which shows bilateral hearing loss.  

VA audiological testing was conducted in February 2008.  The 
examiner noted that the claims file was reviewed and showed 
inservice noise exposure.  It was noted that the Veteran had 
a cloudy left tympanic membrane without ear infection at 
time of service discharge.  It was also noted that 2007 
examination showed high frequency hearing loss.  

Upon audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
55
65
LEFT
25
30
30
45
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

Bilateral hearing loss was noted.  Tinnitus was present but 
described as nondescript.  

The examiner opined that it was less likely than not that 
the noise exposure during service caused the current hearing 
loss and tinnitus versus other non-military causes as no 
nexus existed during active service, and discharge audiogram 
was within normal limits.  He further pointed out that there 
were no probative records indicating such a nexus in the 
claims file.  He added that there was no scientific basis 
for delayed onset of noise-induced hearing loss.  While the 
cloudy tympanic membrane from 1962 might have been from scar 
tissue due to noise exposure, the normal audiometric exam at 
discharge weighed strongly against this possibility.  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims.  The Board concedes that the post service 
audiological exams in 2007 and 2008 confirm that the Veteran 
currently suffers from hearing loss and tinnitus.  The Board 
concludes, however, that the greater weight of the evidence 
is against the claims.  Here, even conceding the Veteran's 
exposure to noise while in service, the VA examiner found no 
link between any current disability and military service.  
Noting that the Veteran had normal hearing at his separation 
from service, the February 2008 VA audiologist gave as his 
medical opinion that it was not at least as likely as not 
that any current bilateral hearing loss or tinnitus was 
related to the Veteran's military service.

Furthermore, the Board finds persuasive the absence of 
medical evidence to support a finding of a nexus between the 
Veteran's service and his current hearing loss or tinnitus.  
In that connection, the Board notes that in his medical 
opinion, the February 2008 VA examiner observed that the 
Veteran had normal hearing at the time of his separation 
from active duty, rendering it less likely than not that his 
current hearing loss is etiologically attributable to noise 
exposure during service.  There is thus simply no medical 
evidence in the record supporting a finding of an 
etiological relationship between the Veteran's time in 
service, including his exposure to acoustic trauma, and his 
current hearing loss and tinnitus.

Regarding the Veteran's tinnitus claim, because tinnitus 
cannot be objectively observed (except in rare instances), 
its presence is conceded.  However, as noted above, there is 
simply no medical evidence to show that the Veteran's 
current tinnitus is related to military service.  To the 
contrary, even conceding the Veteran's exposure to noise 
while in service, the VA examiner found no link between any 
current disability and military service.  As there is no 
medical evidence establishing an etiological link between 
the Veteran's current tinnitus and his time in service, 
including his conceded exposure to in-service acoustic 
trauma, the service connection claim for tinnitus must be 
denied.

The Board notes that the Veteran has stated in multiple 
submissions to VA that he suffered acoustic trauma while in 
service and that his current hearing loss and tinnitus were 
caused by the in-service noise exposure.  In this regard, 
the Board notes, first, that it does not question that the 
Veteran was exposed to acoustic trauma in service.  Nor does 
the Board question that he presently suffers from hearing 
loss and tinnitus.  However, in order for the Veteran's 
claims to be granted, the record must contain persuasive 
medical evidence linking the present disorders to service.  
Here, the medical evidence does not lead to a conclusion of 
service connection.  The Board has considered the Veteran's 
contention that his claimed hearing loss and tinnitus 
resulted from his time in service, and particularly to the 
acoustic trauma to which he was exposed while on active 
duty.  The Veteran, however, has not demonstrated that he 
has any medical expertise to make such an opinion.  The 
Board notes that although the Veteran is competent to report 
symptoms, he does not have medical expertise and therefore 
cannot provide a competent opinion regarding diagnosis or 
causation of his disability.  As a layperson without the 
appropriate medical training and expertise, the Veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as whether there exists a medical nexus 
between any current disability and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, he does not 
indicate that the hearing loss and tinnitus have been 
present since service, only that the pathology resulted from 
the noise exposure in service.  This is not the case as 
explained by the medical opinion on file as set out above.

Based on the discussion above, the Board finds that service 
connection for tinnitus and bilateral hearing loss is not 
warranted based on the initial documentation of the 
disabilities after service because the weight of the 
competent and credible evidence is against finding a causal 
association or link between the post-service disorders and 
an established injury, disease, or event of service origin.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(d) (2009); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).

As to post-service continuity of symptomatology under 38 
C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in 1962 and first 
being diagnosed with bilateral hearing loss and reporting 
the presence of tinnitus in 2007 to be compelling evidence 
against finding continuity.  Put another way, the gap of 
over 3 decades between the Veteran's discharge from active 
duty and the first evidence of the claimed disorders weighs 
heavily against his claims.  Maxson v. West, 12 Vet. App. 
453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom., Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which 
there is no clinical documentation of his low back 
condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).

In this regard, the Board acknowledges as it did above that 
the Veteran is competent to give evidence about what he sees 
and feels; for example, the Claimant is competent to report 
that he had problems with ringing in his ears and hearing 
people talk since service.  However, upon review of the 
claims folder, the Board finds that the Veteran's assertions 
that he has had these problems since service are not 
credible.  

In this regard, the Veteran and his representative's claims 
are contrary to what is found in the in-service and post-
service medical records including the June 1962 separation 
examination.  In these circumstances, the Board gives more 
credence to the independent medical evidence of record, 
which is negative for complaints, diagnoses, or treatment 
for any of the claimed disorders for over 3 decades 
following his separation from active duty.  Therefore, 
entitlement to service connection for tinnitus and bilateral 
hearing loss based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303(b) (2009).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


